UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A Amendment No. 1 þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2014 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: 001-32360 AKORN, INC. (Exact Name of Registrant as Specified in its Charter) LOUISIANA 72-0717400 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 1925 W. Field Court, Suite 300 Lake Forest, Illinois (Address of Principal Executive Offices) (Zip Code) (847)279-6100 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§ 229.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yesþ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer þ Accelerated filer o Non-accelerated filer o Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No þ At August 8, 2014, there were 104,133,724 shares of common stock, no par value, outstanding. 1 EXPLANATORY NOTE Akorn, Inc. is filing this Amendment No. 1 on Form 10-Q/A (this “Amendment”) to its Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2014, which was originally filed on August 11, 2014 (the “Original Filing”) solely for the purpose of correcting the certifications that were furnished pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 as Exhibit 32.1 and Exhibit 32.2. Those certifications inadvertently referred to the incorrect quarterly period. This Amendment corrects the quarterly period covered within those certifications. In addition, as required by Rule 12b-15 under the Securities Exchange Act of 1934, as amended, new certifications by our principal executive officer and principal financial officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 are filed as Exhibit 31.1 and Exhibit 31.2 to this Amendment. Other than as described above, this Amendment does not modify or update any disclosures in or exhibits to the Original Filing and does not reflect any events that have occurred subsequent to the Original Filing. Accordingly, this Amendment should be read in conjunction with the Original Filing and with our other filings made with the SEC subsequent, including any amendments to those filings. Item 6. Exhibits. The list of exhibits in the Exhibit Index to this Report is incorporated herein by reference. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. AKORN, INC. /s/TIMOTHY A. DICK Timothy A. Dick Chief Financial Officer (on behalf of the registrant and as its Principal Financial Officer) Date: October 24, 2014 3 EXHIBIT INDEX Those exhibits marked with a (*) refer to exhibits filed herewith. Exhibit No. Description 31.1 * Certification of Chief Executive Officer pursuant to Rule13a-14(a). 31.2 * Certification of Chief Financial Officer pursuant to Rule13a-14(a). 32.1 * Certification of Chief Executive Officer pursuant to 18 U.S.C. § 1350. 32.2 * Certification of Chief Financial Officer pursuant to 18 U.S.C. § 1350. 4
